Citation Nr: 9933922	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-01 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportioned share of the veteran's VA 
compensation benefits, on behalf of the minor child.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
September 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a Special Apportionment Decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.

The appellant is the veteran's former spouse.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in August 
1979; one son was born of the marriage, in March 1982.

2.  In February 1984, the appellant and the veteran were 
divorced; the appellant was awarded custody of the minor 
child, and the veteran was ordered to pay weekly child 
support.

3.  The evidence of record reveals that the veteran is 
reasonably discharging his responsibility for support of the 
minor child.

4.  The appellant has recently demonstrated a slight degree 
of hardship on behalf of support of the minor child.

5.  An apportionment on behalf of the minor child in an 
amount equal to the additional amount the veteran receives 
for a dependent child, effective from February 1, 1999, will 
not cause the veteran undue hardship.


CONCLUSION OF LAW

The requirements for an apportioned share of the veteran's VA 
compensation benefits on behalf of the veteran's minor child 
in an amount equal to the additional amount the veteran 
receives for a dependent child, have been met, effective from 
February 1, 1999.  38 U.S.C.A. §§ 5107, 5307 (West 1991); 
38 C.F.R. §§ 3.450, 3.451 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for an 
apportioned share of the veteran's VA compensation benefits, 
on behalf of the parties' minor child.  For the reasons and 
bases set forth below, the Board finds that the veteran is 
reasonably discharging his responsibility for support of the 
minor child.  However, the Board also finds that it would not 
cause the veteran undue hardship to award the appellant an 
apportioned share of the veteran's VA compensation benefits 
in an amount equal to the additional amount payable for a 
dependent child, for support of the minor child.

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's child if the veteran's child is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  38 U.S.C.A. § 5307(a)(2) (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (1999).  No apportionment will be made 
where the veteran is providing for dependents.  38 C.F.R. 
§ 3.450(c). 

However, the law further provides that without regard to any 
other provision regarding apportionment where hardship is 
shown to exist, VA benefits may be specially apportioned 
between the veteran and his or her dependents on the basis of 
the facts in the individual case, as long as it does not 
cause undue hardship to the other persons in interest.  
38 C.F.R. § 3.451.  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as:  1) the amount of VA benefits payable; 2) other resources 
and income of the veteran and those dependents in whose 
behalf apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship on the veteran, while apportionment of less than 20 
percent would not provide a reasonable amount for any 
apportionee.  Id.  Veteran's benefits will not be apportioned 
where the total benefit payable to the disabled person does 
not permit payment of a reasonable amount to any apportionee.  
38 C.F.R. § 3.458(a).

In the present case, the record reveals that the appellant 
and the veteran were married in August 1979, and in March 
1982, the parties' son was born.  The parties were divorced 
in February 1984, and the appellant was awarded custody of 
the minor child.  By Court Order, the veteran was ordered to 
pay weekly child support in the amount of $25.00.  Pursuant 
to an October 1997 Court Order, that weekly amount was raised 
to $55.00.  The most recent evidence of record reveals that 
the veteran is currently receiving VA compensation benefits 
in a monthly amount of $482.00, which includes an additional 
amount payable for a dependent.

In February 1996, the appellant filed a claim for an 
apportioned share of the veteran's VA compensation benefits, 
on behalf of the minor child.  In an August 1996 
determination, the RO denied the appellant's claim on the 
basis that she did not show financial hardship on her son's 
behalf.  The appellant disagreed with that determination, and 
initiated this appeal.  

Since the time that the appellant filed her original claim 
for apportionment, both parties have submitted numerous 
statements regarding their monthly finances.  The Board has 
carefully reviewed each financial statement of record, and 
will set forth the pertinent financial information.  

As incorporated in a December 1996 Special Apportionment 
Decision, the appellant's monthly income included $220.00 in 
child support payments from the veteran, and $559.00 in 
Social Security benefits for the child.  Her total monthly 
income of $2,477.00, exceeded her total monthly expenses of 
$2,034.00 by $443.00.  The veteran's monthly income included 
VA benefits in the amount of $454.00, and Social Security 
benefits in the amount of $1,118.00.  His total income of 
$3,637.41, exceeded his monthly expenses of $3,337.15, by 
$300.26.  At that time, the record included copies of 
receipts of child support payment made by the veteran.  As 
the veteran was providing monthly child support payments, and 
as the appellant's monthly expenses did not exceed her 
monthly income, the RO denied the appellant's request for an 
apportionment.  

In January 1997, the appellant submitted a statement 
indicating that her monthly finances had changed, and she 
continued her request for an apportionment.  The RO denied 
that request in a July 1997 Special Apportionment Decision.  
The evidence reflected that the appellant's monthly income 
included $1,517.28 in wages, $575.00 in Social Security 
benefits for the child, and $220.00 in monthly child support 
payments from the veteran.  The appellant's monthly income 
totaled $2,312.28, which was $68.72 short of her total 
monthly expenses of $2,381.00.  The veteran's total monthly 
income of $3,650.41, was $313.26 more than his reported 
monthly expenses of $3,337.15.  The RO denied the appellant's 
claim for an apportionment, as both parties agreed that the 
veteran was providing monthly child support payments.  Thus, 
the RO found that the veteran was reasonably discharging his 
responsibility for support of the minor child.  See 
38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  The 
appellant continued her disagreement with the denial.

In June 1998, the veteran submitted an updated income and 
expense statement.  He indicated that his monthly income 
totaled $3,027.10, and his monthly expenses totaled 
$2,843.92.  He also submitted copies of checks dated in June 
1998, reflecting payments to the appellant for care of the 
minor child.  

More recently, in December 1998, the veteran submitted an 
additional updated financial statement.  He indicated that 
his monthly income for 1998, consisted of the following:  
$1,174.80, Social Security; $1,375.30, GE Long Term 
disability; $477.00, VA benefits; $325.00, rental income.  
The veteran also reported various assets, including a home, 
rental property, stocks, an IRA, and a checking account with 
an approximate balance of $500.00.  He reported the following 
monthly expenses:  $627.33, mortgage; $252.00, second 
mortgage; $130.00, secured loan; $82.00, electric bill; 
$14.50, water bill; $33.00, heat; $89.00, telephone; $84.63, 
satellite T.V.; $420.00, food; $125.00, car/gas; $88.96, 
homeowner's insurance; $71.49, property taxes; $85.42, 
vehicle insurance; $43.80, Medicare; $491.59, medical/dental 
(for family, including minor child at issue in this appeal); 
$349.00, credit card payments; $100.00, attorney; $21.50, 
water softener; $238.33, child support; $36.65, 
entertainment.  His total reported monthly income was 
$3,352.10, which was approximately $32.10 less than his total 
reported monthly expenses of $3,384.20.  The veteran stated 
that if the appellant was awarded an apportioned share of his 
VA benefits, he would suffer hardship in that he would fall 
behind in his bills and child support payments.  He also 
indicated that he was the sole financial support for his 
present wife.  

Recently, in a January 1999 unsigned statement, which the RO 
accepted as the appellant's, she reported her updated monthly 
finances.  Her total monthly income totaled $2,136.75, 
consisting of the following:  $1,528.00 salary; $595.00 
Social Security benefits; $13.75, child support payments.  
Her total monthly expenses totaled $2,618.00, consisting of 
the following:  $645.00, rent; $215.00, credit cards; 
$505.00, food; $40.00, school; $55.00, other payments; 
$80.00, electric; $525.00, car expenses; $92.00, 
entertainment; $50.00, phone; $17.00, home insurance; 
$105.00, medical/dental; $75.00, health insurance; $20.00, 
newspaper; $54.00, life insurance; $95.00, clothes; $45.00, 
household.  The appellant also reported monthly assets of 
$3,600.00, in a savings account.  Excluding her savings, the 
appellant's monthly income of $2,618.00 was $481.25 less than 
her total reported monthly expenses of $2,618.00. 

The Board has thoroughly reviewed the record, as summarized 
above, and concludes that the veteran has been reasonably 
discharging his responsibility for support of the minor 
child, as he appears to have been providing court ordered 
child support payments, as well as other medical expenses.  
Thus, an apportioned share is not warranted under the 
provisions of 38 C.F.R. § 3.450.  See 38 U.S.C.A. 
§ 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii), (c).  As such, the 
appellant's claim rests on whether she presented evidence of 
financial hardship on behalf of the minor child, and whether 
an apportionment award would cause the veteran hardship.  See 
38 C.F.R. § 3.451.

As noted above, the evidence of record reveals that at the 
time of the December 1996 Special Apportionment Decision, the 
appellant's monthly income exceeded her monthly expenses.  As 
such, she did not demonstrate hardship at that time.  In the 
July 1997 Special Apportionment Decision, the appellant's 
reported monthly expenses were approximately $68.72 more than 
her reported monthly income, which is too insignificant to 
amount to financial hardship, within the meaning of 38 C.F.R. 
§ 3.451.

Most recently, as reflected in the June 1999 Special 
Apportionment Decision, the appellant's monthly income was 
approximately $481.25 less than her reported monthly 
expenses, and the veteran's monthly income was $449.90 more 
than his reported monthly expenses.  In determining whether 
the appellant has demonstrated hardship, the Board will 
review her reported finances.  Initially, the Board notes 
that there is a great discrepancy in the amount of child 
support she reports receiving, and the amount the veteran 
reports providing.  In a January 1999 statement, the 
appellant reported receiving $13.25 in child support, while 
in a December 1998 statement, the veteran reported providing 
$238.33 in child support.  Aside from the ambiguity in the 
correct amount of child support, the Board notes that the 
monthly expenses listed by the appellant includes amount for 
items other than basic necessities.  For example, the 
appellant lists entertainment expenses, other payments, 
newspaper, and credit card expenses.  Discounting her total 
monthly expenses by those amounts reduces her monthly deficit 
to approximately $100.00, rather than $481.00.  In light of 
the foregoing, and considering that the appellant has 
reported a savings account of $3,600.00, the Board finds that 
at most, the appellant has only demonstrated slight hardship, 
within the meaning of VA law.  Further, the Board does not 
find that it would be unreasonable to award the appellant an 
apportionment in an amount equal to the additional amount the 
veteran receives for a dependent child.  

The Board finds that such an award would not cause the 
veteran undue hardship.  In that regard, the Board has 
reviewed the figures recorded in the June 1999 Special 
Apportionment Decision, and finds that there appear to be 
some inaccuracies.  In particular, the RO appears to have 
included the veteran's VA benefits twice in his total monthly 
income.  Specifically, the Board notes that the amount listed 
in the column for "other monthly income" is $3,352.10.  
That amount appears to have come from the veteran's December 
1998 financial statement, which lists the same amount as 
total income, including VA benefits in the amount of $477.00.  
However, in the Special Apportionment Decision, the RO added 
monthly VA benefits of $482.00 to the veteran's reported 
monthly income of $3,352.10.  The Board finds that accepting 
$482.00 as the veteran's updated VA benefit award, his total 
monthly income should properly be reflected as $3,357.10, 
which is actually slightly less than his total reported 
monthly expenses of $3,384.20.  However, like the appellant, 
the veteran's reported expenses include items beyond basic 
necessities.  Thus, the Board finds that it would not cause 
the veteran undue hardship to award the appellant an 
apportioned share of his VA compensation benefits in an 
amount equal to the additional amount he receives for a 
dependent child.  Further, the Board finds that this award 
should be effective no earlier than February 1, 1999, as that 
is first day of the month following receipt of the 
appellant's most recent financial information.  See 38 C.F.R. 
§ 3.31.

The Board acknowledges the appellant's contentions that the 
veteran is in arrears in his monthly court ordered child 
support payments.  However, the Board notes that it has no 
jurisdiction or authority to render an opinion on whether the 
veteran has paid in full his court ordered child support 
payments.  Rather, as noted earlier in this decision, VA 
regulations indicate that the focus is whether the veteran is 
reasonably discharging his responsibility for the child's 
support, or whether the veteran is providing for the child, 
and whether there is hardship.  See 38 C.F.R. §§ 3.450(a), 
(c); 3.451. 

In conclusion, the Board finds that the evidence supports an 
apportionment award in an amount equal to the additional 
amount the veteran receives for a dependent child, effective 
from February 1, 1999. 


ORDER

An apportioned share of the veteran's VA compensation 
benefits in an amount equal to the additional amount the 
veteran receives for a dependent child, is granted, effective 
from February 1, 1999.
 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

